Order entered October 4, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00518-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                                       HYO YU, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F15-12283-J

                                            ORDER
       We GRANT appellee’s September 30, 2016 second motion to extend time for filing

appellee’s brief. We ORDER the brief be filed no later than October 30, 2016.              Absent

extraordinary circumstances, the Court will not grant any further extensions on appellant’s brief.


                                                      /s/   ADA BROWN
                                                            JUSTICE